DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2-4, 6-8 and 13-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected polyimide and polyimide article, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/27/2020.

2.	Applicant's election with traverse of copolyimide (claims 5 and 9-12) in the reply filed on 10/27/2020 is acknowledged.  The traversal is on the ground that amended claims 6 and 7 depend on claim 5. However, claim 5 recites a polyimide, while amended claim 6 and 7 drawn to a polyimide film for display and a polyimide substrate. Thus, they relate to the elected invention as a method of use and thus do not represent the same invention.  In addition, Applicant argues that non-elected claims do not constitute an additional burden.   This is not found persuasive because Groups l-lll lack unity of invention because the groups do not share the same or corresponding technical feature. The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 1, 5 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jee et al (US 20160096927).

Jee teaches a polyimide, which can be formed from 3,3',4,4'-biphenyltetracarboxylic dianhydride (meeting the limitations of claims 11 and 12) and a mixture of two diamines: 2,2'-bis(trifluoromethyl)benzidine and 2,2'-bis(3-amino-4-hydroxyphenyl)-hexafluoropropane (see Examples 1 and 2 at 0190-0192), meeting the corresponding limitations of claims 5 and 9.

One of the diamines above can be replaced with 7,7’ diamino-9,9'-spirobifluorene of the following formula (see 0052 at page 4):

    PNG
    media_image1.png
    132
    255
    media_image1.png
    Greyscale

Note that Jee does not teach a single polyimide with all the components above in its structure.

However, a genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990), see also MPEP 2131.02.

Therefore, it would have been obvious to a person of ordinary skills in the art to use 7,7’ diamino-9,9'-spirobifluorene in combination with 2,2'-bis(trifluoromethyl)benzidine or

In reference to claim 10, Jee teaches the following diamine (see 0052 at page 4):


    PNG
    media_image2.png
    93
    187
    media_image2.png
    Greyscale



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765